Citation Nr: 1628334	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-31 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for depression, not otherwise specified (claimed as a mental health condition).

2.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1988 to July 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the appeal, in a January 2012 rating decision issued by a Decision Review Officer, the RO granted service connection for depression and assigned a 10 percent evaluation, effective August 1, 2008.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran was last afforded a VA examination for his service-connected depression in September 2009.  Since that examination, the Board finds that, liberally construed, the Veteran's January 2013 Notice of Disagreement, and April 2013 Statement in Support of Claim indicate a possible worsening of his condition since the September 2009 VA examination.  Additionally, the Veteran's representative has indicated that the Veteran's symptoms are worse than they were at the September 2009 VA examination.  Further, the Board notes that Veteran provided a PTSD Disability Questionnaire that indicates a possible worsening of his overall mental health disability picture.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of the Veteran's service-connected depression.  In addition, the Veteran has indicated that he is currently seeking treatment for his depression.  See April 2013 Statement in Support of Claim.  On remand, the AOJ should attempt to acquire any outstanding treatment records.

Finally, the Board finds that a remand is necessary for the issuance of a statement of the case for the Veteran's PTSD claim.  In June 2009, the Veteran filed a service connection claim for a mental health condition.  At that time, the Veteran had diagnoses of both PTSD and depressive disorder.  See March 2009 VA Treatment Record.  Additionally, the Board notes that the record contains an October 2015 diagnosis of PTSD.  

In January 2012, the RO granted service connection for the Veteran's depression.  However, liberally construing the Veteran's January 2013 Notice of Disagreement, he expressed disagreement with the RO's failure to grant service connection for PTSD.  Although the RO addressed the issue of an increased rating for his service-connected depression in a September 2013 statement of the case, it did not address the issue of entitlement to service connection for PTSD.  When the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case to address the issue of entitlement to service connection for PTSD.

Thereafter, the Veteran should be afforded the opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's previous diagnoses of depression and PTSD.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal; specifically, the diagnoses of PTSD, and depression.

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

The examiner should report all signs and symptoms necessary for rating the Veteran's under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptomatology.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depression.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




